      Case 2:20-cv-00064-Z-BR Document 16 Filed 04/14/20                                               Page 1 of 5 PageID 156


 AO 399 (01/09) Waiver of the Sen-ice of Summons



                                       United States District Court
                                                                         for the
                                                          Northern District of Texas


                            Mike Fisher
                               Plaintiff
                                 V.                                                Civil Action No. 2:20-cv-64
                     City of AmariHo, et al.
                            Defendant


                                             WAIVER OF THE SERVICE OF SUiVIiVlONS

To: Warren Norred
             (}Jame of the plaintiff's attorney or unrepresentedplaintiff)

          I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copiesof this waiver form, and a prepaid means of returning one signedcopy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
         I understand that I, or the entity [ represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

          1also understand that 1, or the entity 1 represent, must file and serve an answer or a motion under Rule 12 within
60 days from                03/18/2020            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgmentwill be entered against meor the entity I represent.

Date: _y/7^142.0                                                                                        J IIMTJ
               /    y                                                                       Si0^hture of(he attorney orunrepresentedparty
                           Ginger Nelson                                              (2^\ L_S(^r^
       Printed name ofoartv waivine service ofsummons                                              ^          PrintpH name




                                                                                                                 Address



                                                                                                             E-mail address


                                                                                                             <2f1^                       ^
                                                                                                           Telephone number

                                           Duty to Avoid I'nnecessary Rxpenses of Serving a Summons

          Rule4 oftlie Federal Rulesof CivilProcedure requirescertaindefendants tocooperateinsavingunnecessary expenses of servinga summons
and complaint. A defendant who is located in llieUnited States and who fails to return a signed waiverof servicc requested by a plaintiff located in
the United Slateswill be required to pay the expenses of service,unless the defendant shows good cause for the failure.
           "Good cause" does not includea belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendantor the defendant's property.
          If the waiveris signed and returned, you can still make theseand all other defenses and objections, but you cannotobject to the absence of
a summons or of service.


           Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
04/03/2020 FRI 14:40                FAX                                                                                                                        121001
       Case 2:20-cv-00064-Z-BR Document 16 Filed 04/14/20                                                     Page 2 of 5 PageID 157




    VO399 (01/09) Waivtr oflhc Seivke ofSummons


                                            United States District Court
                                                                             for the
                                                               Northern District of Texas

                                 Mike Fisher
                                    Plaintiff
                                       V.                                              Civil Action No. 2:20-cv-64
                           City of Amarlllo. et al.
                                  Di/endanI


                                                  WAIVER OF THE SERVICE OF SUMMONS

    To: Warren Norred
                    fh/ame ofthe plaintiff's auorney orunrepresented plaintiff)

              Ihave received your request to waive service of asummons in this action along with acopy ofthe complaint
    two copies ofthis waiver form, and aprepaid means ofreturning one si^edcopy ofthe form to you.
              I, or the entiiy I represent, agree to save the expense of serving asummons and complaint in this case.
    . . .. f underst^d that I, or the entity I represent, wiil keep all defenses or objections to the lawsuit, the court's
    jurisdiction, and the venue of the action, but that I waive any objections tothe absence ofa summons orof service.
              Ialso understand that I, or the entity I represent, must file and serve an answer or amotion under Rule 12 within
    60 days from               03/18/2020            the date when this request was sent (or 90 days ifit was sent outside the
    United States). If Ifail to do so, adefault judgment will be entered against nje^r the entity Irepresent.

   Date:        I    g) I
                                                                                                Sigffature oftheattorney or ur^r^prisenttdp
                               Elaine Hays
           Printed name ofparty watving service ofsummons
                                                                                          '^LPr7^\Fr
                                                                                                                  Printed name *




                                                                                                                     Address                                   ^
                                                                                                                                                                   o~\~J
                                                                  c\ G.( vl^                                        n.fvxn                     , ^a\/
                                                                                                                 E-mail addr^s                     ^

                                                                                                                                (nil X                   •
                                                                                                               Telephone number

                                                Dutyto Avgid Unnecessary Eipenses of Serving i Summons
                                                                     certain defendants to cooperate insaving unnecessary expenMsofscrvinnasummons
        nSi States w,II be required to located
   the Un.tcd                           pay the inexpenses
                                                    the United States and
                                                            ofservice,    whothefallsdefendant
                                                                       unless          to returnshows
                                                                                                 asigned
                                                                                                      goodwaiver
                                                                                                            causeofservice  requested by apUintlfTlocated in
                                                                                                                  for the failure.
       -A-
  nojunsdicnon over this matter or over the^ defendant or the
                                                           lawsuit is groundless,
                                                              defendant's propeny.orthat ithas been brought in an improper venue, or thai il«court has
                                                                                                                            Bnue.orinaimecounnas
  asumrnonl^o^orre^Tcc'                                                                                objections, bm you cannot object to Ihc absence of
           Ifyou waive service, ^en you must, wiihm the time specified on the vi^BivcT form, serve an answer or amotion under Rule 12 on the olaintifr
  and nie acopy with the court. By signing and returning the waiver form, you arc allowed more time to respond than ifasummons had been served
      Case 2:20-cv-00064-Z-BR Document 16 Filed 04/14/20                                           Page 3 of 5 PageID 158


 AO 399 (01/09) Waiver of the Service of Summons



                                      United States District Court
                                                                      for the
                                                         Northern District of Texas


                           Mike Fisher
                                                                            )
                              Plaintiff
                                                                            )
                                 V.                                         )   Civil Action No. 2:20-cv-64
                     City of Amarillo, et al.                               )
                            Defendant                                       )

                                             WAIVER OF THE SERVICE OF SUMMONS

To: Warren Norred
             (Name ofthe plaintiff's attorney or unrepresented plaintiff)

          I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
          I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                03/18/2020           , the dale when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a defaultjudgment will be entered against me or the entity I represent.

Date:                         'O                                                    v.
                                                                                         Signature ofthe attorney or unrepresented party

                           Freda Powell
        Printed name ofpart)' waiving service ofsummons                                                    Printed name




                                                                                                 Soo-V=V-v
                                                                                                              Address


                                                                                     -PiisgU-. pjuje-U®
                                                                                                          E-mail address



                                                                                                         Telephone number

                                          Duty to .Avoid Unnecessary Expenses of Serving a Summons
          Rule 4ofthe Federal Rules of Civil Procedure requires certain defendants tocooperate insaving unnecessary expenses ofserving asummons
andcomplaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintifT located in
the United Stateswill be requiredto pay the expensesof service,unless the defendant shows good cause for the failure.
          "Goodcause"does not includea belief that the lawsuit is groundless, or that it has been broughtin an impropervenue,or that thecourt has
noJurisdiction over this matter or over the defendant or the defendant's propert)'.
          If thewaiver issigned and returned, you can still make these andall otherdefenses andobjections, butyou cannot object to the absence of
a summons or of service.

          Ifyouwaive service, then youmust, within the time specified onthe waiver form, serve ananswerer a motion under Rule 12 ontheplaintiff
andfile a copy with thecourt. Bysigning and returning the waiver form, you are allowed more time to respond than if a summons had been served.
     Case 2:20-cv-00064-Z-BR Document 16 Filed 04/14/20                                              Page 4 of 5 PageID 159


 AO 399 (01/09) Waiver of the Ser\'ice of Summons



                                       United States District Court
                                                                        for the

                                                          Northern District of Texas


                            Mike Fisher
                                                                           )
                               Plaintiff                                   )
                                  V.                                       )      Civil Action No. 2:20-cv-64
                     City ofAmarillo. et al.                               )
                              Defendant                                    )

                                              WAIVER OF THE SERVICE OF SUMMONS

To: Warren Norred
              (Name of theplaintiffs attorney or unrepresentedplaintijf)

       \ have received your request to waive service of a summons in this action along with a copy of the complaint,
two copiesof this waiver form, and a prepaid means of returning one signed copy of the form to you.
           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

          I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                03/18/2020           , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a defaultjudgment will be entered against me or the entity I represent.

Date:
                                                                                           Signature ofthe attorney or unrepresentedparty

                           Howard Smith
        Printed name ofparty waiving seiyice ofsummons                                                       Printed name



                                                                                              Sc Sci Cjf-A
                                                                                                  ^     Addressj^                          ^

                                                                                                            E-maitaddress



                                                                                                           Telephone number

                                           Duty to .Avoid Unnecessary Expenses of Serving a Summons

         Rule4 ofthe FederalRulesof Civil Procedure requires certaindefendants 10 cooperateinsavingunnecessary expenses of servinga summons
and complaint, A defendant who is located in the United Statesand who fails to return a signed waiverof service requested by a plaintiff located in
the United States will be required to pay the expenses of service,unless the defendant shows good cause for the failure.
          •'Good cause"does not includea beliefthat the lawsuit is groundless, or that it has been broughtin an impropervenue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.
          If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.


           If you waive service,then you must,within the limespecifiedon the waiverform, servean answeror a motionunder Rule 12on the plaintifT
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
   Case 2:20-cv-00064-Z-BR Document 16 Filed 04/14/20                                             Page 5 of 5 PageID 160


AO 399 (01/09) Waiver of theScn'iccof Summons


                                     United States District Court
                                                                     for the
                                                       Northern District of Texas


                           Mike Fisher                                     )
                             Plaintiff                                     )
                                V.                                         )   Civil Action No. 2:20-cv-64
                   City of Amarilio, et al.                                )
                            Defendant                                      )


                                           WAIVER OF THE SERVICE OF SUMMONS


To: Warren Norred
            (J^ame ofthe plaintiffs attorney or unrepresented plaintiff)


        I have received yourrequest to waive service of a summons in thisaction along with a copy of the complaint,
two copies of this waiverform, and a prepaid means of returning one signedcopy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, wiil keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        I also understand that I, or the entity 1represent, must file andserve an answeror a motion under Rule 12 within
60 days from                03/18/2020            , the date when this request wassent (or 90 days if it was sentoutside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:
                                                                                        Signature of the altorffeylfr unrepresentedparty

                           Eddy Sauer
        Printednameofparty waivingservice ofsummons                                                       Printed name



                                                                                       lLo[
                                                                                                             Address



                                                                                                         E-mail address



                                                                                                        Telephone number

                                         Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule4of ihe FederalRulesofCivil Procedure requires certaindefendants tococperaieinsavingunnecessary expensesof servingasummotis
and complaint. Adefendant who is located in the United States and who fails to return a signed waiver of service requested bya plainlifflocated in
the United Stateswill be requiredto pay the expensesof scrv'ice. unless the defendant shows good cause for the failure.
          "Goodcause"does not includea belief (hatthe lawsuit isgroundless, or that it has been broughtin an impropervenue,or that thecourt has
no jurisdictionover this matter or over the defendant or the defendant's property.
          If(he waiver issigned and returned, you canstill make these and allother defenses and objections, butyoucannot objec( to theabsence of
a summons or of service.

          Ifyou waive service, then youmust, within the time ^cificd onthe waiver form, serve ananswer ora motion under Rule 12onthe plainiilT
andfile a copy with thecourt. Bysigning and returning the waiver form, youare allowed more timeto respond than if a summons hadbeen scr\-ed.
